OMB APPROVAL UNITED STATES OMB Number:3235-0058 SECURITIES AND EXCHANGE COMMISSION Expires:August 31, 2015 Washington, D.C. 20549 Estimated average burden hours per response 2.50 FORM 12b-25 SEC FILE NUMBER NOTIFICATION OF LATE FILING 001-35757 CUSIP NUMBER (Check one): ☐ Form 10-K ☐ Form20-F ☐ Form11-K ☒ Form 10-Q ☐ Form 10-D ☐ FormN-SAR ☐ Form N-CSR For Period Ended: November 30, 2013 ☐ Transition Report on Form10-K ☐ Transition Report on Form20-F ☐ Transition Report on Form11-K ☐ Transition Report on Form10-Q ☐ Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION EAST SHORE DISTRIBUTORS, INC. Full Name of Registrant Former Name if Applicable 1020 Fourth Avenue Address of Principal Executive Office (Street and Number) Wall Township, NJ 07719 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) ☒ (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; ☒ (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and ☐ (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE Registrant was not able to obtain all information prior to the filing date and the accountant could not complete the required financial statements and accompanying notes for the quarter ended November 30, 2013, without unreasonable effort and expense. PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Alex Fridman 414-7302 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes☒No☐ Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes☐No ☒ If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. EAST SHORE DISTRIBUTORS, INC. (as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 14, 2014 By: /s/ Alex Fridman Alex Fridman Chief Executive Officer
